Citation Nr: 1439559	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to September 10, 2003 for the grant of service connection for depression, not otherwise specified.

2.  Entitlement to a compensable rating for depression, not otherwise specified.


REPRESENTATION

Appellant represented by: Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to October 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that awarded service connection for depression, effective September 10, 2003, rated 0 percent.

The Board notes that this case appears to have administratively retained the same docket number as a prior appeal to the Board involving the claim of service connection for a psychiatric disorder.  The issues currently on appeal involve questions of disability rating and effective date assignments, and are distinct from the past appeal seeking to establish service connection.  Following a September 2009 Board remand of the psychiatric service connection claim, the July 2010 RO rating decision awarded service connection for the claimed psychiatric disorder diagnosed as "depression, not otherwise specified," and notified the Veteran that this was "a complete grant of the benefit sought on appeal."  The Veteran has since timely appealed the disability rating and effective date assignments made in connection with that award of service connection; there is no suggestion that any part of the prior appeal that had been before the Board remains unresolved or pending.  This distinction is an important one because the prior appeal featuring the service connection issue included a Board hearing before a different Veterans Law Judge (VLJ) in January 2001.  The issues currently on appeal are separate and distinct from those that were on appeal and addressed at the January 2001 Board hearing.  Therefore, there is no need for the VLJ who presided over the January 2001 Board hearing to participate in this decision.  The case has now been assigned to the undersigned.

The Board also notes that a September 2008 VA Form 21-22a properly appointed the Veteran's attorney (identified as his representative on the title page of this decision) to represent him in VA claims; the RO clarified that the scope of the representation was specific to the psychiatric claim, with a Veterans Service Organization (VSO) representing the Veteran in other VA matters.  After the July 2010 RO rating decision awarding service connection for depression was sent to the Veteran and his attorney, the notice of disagreement initiating the appeal of the downstream rating and effective date issues was submitted from the same attorney's law office, the statement of the case was sent to the attorney, and the substantive appeal was submitted from the attorney's law office.  The RO has clearly determined that the scope of the appointed attorney's representation of the Veteran on VA psychiatric disability compensation adjudication includes the rating and effective date issues now on appeal, and the Veteran's attorney has been actively participating in the appeal of these downstream issues.  The Board finds no reason to disturb the RO's determination in this regard or to delay adjudication for re-confirmation of the attorney's appointment.

The issue of entitlement to a compensable disability rating for depression is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1989 Board decision denied the Veteran's claim of service connection for an acquired psychiatric disorder; the March 1989 Board decision was final.

2.  Following the March 1989 final disallowance, the first communication from the Veteran expressing an intent to file a claim of service connection for a psychiatric disorder (encompassing depression) was received on June 14, 1991.


CONCLUSION OF LAW

An earlier effective date of June 14, 1991, is warranted for the award of service connection for depression, not otherwise specified.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 statement of the case (SOC) provided notice on the 'downstream' issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Effective Date For Grant of Service Connection for Depression

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The exception to the rule is when such claim is received within one year after the Veteran's separation from service, in which case the effective date of the award is the day following separation from service.  38 C.F.R. § 3.400(b)(2)(i).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A 'claim' or 'application' is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The July 2010 rating decision granting service connection for depression included a statement that the decision was a complete grant of the benefits sought on appeal.  To the extent that the Veteran's claim of service connection for a psychiatric disability encompassed all psychiatric diagnoses assigned for his claimed psychiatric symptoms, the Board shall consider the Veteran's various psychiatric diagnoses during the pendency of that appeal to be part of the service-connected psychiatric pathology for the purposes of the effective date analysis in this case.

First to be determined is the date of receipt of the claim that led to the award of service connection for depression.  In this regard, the Board notes that a March 1989 Board decision denied service connection for an acquired psychiatric disorder.  That Board decision is final, and no claim for service connection for an acquired psychiatric disorder prior to that date may be considered to have remained pending following that decision.  An unappealed decision by the Board is final (and subject to revision only by Motion of CUE (clear and unmistakable error) or Motion for Reconsideration filed at the Board.  See 38 U.S.C.A. §§ 7104, 7111; 38 C.F.R. §§ 20.1100, 20.1104(a)(1), 20.1400.  (The Veteran has not filed a Cue Motion regarding  the prior Board decision.)

A June 14, 1991 written statement from the Veteran was interpreted by the AOJ as claiming service connection for a "nervous condition" and was further interpreted as a petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder (as explained in an October 1991 letter from the AOJ to the Veteran).  Some of the Veteran's statements during testimony in an April 1992 RO hearing also appear to have arguably concerned such a claim.  In a September 1994 remand of other matters, the Board noted that the Veteran had a pending claim of service connection for "an acquired psychiatric disorder" that had not been adjudicated by the AOJ.  In March and August 1997, the AOJ issued rating decisions on the claim; the Veteran's associated appeal led eventually to the July 2010 grant of service connection for depression.  The August 1997 rating decision identifies a March 1997 date of claim, but this appears to simply correspond to the March 1997 rating decision.  The March 1997 RO rating decision identifies September 1994 as the date of claim, but this appears to simply correspond to the September 1994 Board remand that referred the matter to the RO.  In light of the above, the Board finds that the correct date of the receipt of claim leading to the grant of service connection for depression was June 14, 1991; this was the earliest date upon which the claim was raised following the prior final disallowance of the claim in the March 1989 Board decision.

The Board's analysis turns to determining the date that entitlement to service connection for depression / psychiatric disorder arose.  Service connection for depression was granted by a July 2010 rating decision.  The rating decision making the award assigned an effective date of September 10, 2003, the same effective date as assigned for service connection for neurogenic bladder and bowel disabilities associated with the service-connected back disability.  The decision explained that the assignment of the effective date for the award of service connection for depression was based upon reasoning that the Veteran's service-connected psychiatric disability is secondary to neurogenic bladder and bowel disabilities, and accordingly the award of service connection for the psychiatric disability may not be effective earlier than the effective date of award of service connection for the neurogenic bladder and bowel disabilities.

During the adjudication that led to the grant of service connection for depression, the AOJ and the Board was confronted with conflicting evidence regarding the nature and etiology of the claimed psychiatric disability; the July 2010 RO rating decision granting service connection for depression reflects a determination that, at a minimum, the depression has been aggravated by the Veteran's neurogenic bladder and bowel disabilities.  That determination was based, in part, upon a May 2010 VA medical opinion that specifically identified neurogenic bladder and bowel disabilities as aggravating the psychiatric pathology; the same medical opinion expressed that it was not possible to identify a baseline level of severity of the psychiatric pathology prior to aggravation by neurogenic bladder and bowel disabilities.  In the July 2010 grant of service connection for depression, the AOJ's efforts to determine the appropriate disability rating for assignment were unable to identify any increase in the severity of depression since the September 10, 2003 effective date the AOJ assigned; this resulted in service connection being awarded based upon a finding that aggravation of depression had occurred at some undetermined time, but that no such aggravation could be sufficiently identified around the time of the effective date of the award to allow assignment of a compensable rating.

The Board notes that there is conflicting evidence of record, including medical opinions indicating that the Veteran's depression has been aggravated by his service-connected back disability (not limited to neurogenic bladder and bowel involvement).  The Board further notes that the neurogenic bladder and bowel disabilities are themselves well-established secondary consequences of the back disability pathology.  A March 2010 VA examination report includes a medical opinion that the Veteran's depression has been aggravated by the service-connected back disability; private medical opinions of record provide similar indications.  The Board also notes that there is evidence of record reasonably indicating that the Veteran's psychiatric pathology existed prior to June 1991, including a December 1985 VA examination report showing an Axis I diagnosis of chronic generalized anxiety disorder.  Evidence of record also indicates that the Veteran's back pathology has been very significantly disabling and painful for a long period of time; a 60 percent VA disability rating is in effect for the back (lumbar spine) disability since June 1987 and a total disability rating based on individual unemployability (TDIU) due predominantly to the back disability is in effect since June 1996 (the only compensably-rated service-connected disability recognized at the time of the TDIU effective date in June 1996 was the back disability).  In light of the above, and with the medical evidence indicating that the service-connected psychiatric pathology has been aggravated by the back disability, the Board finds that resolution of reasonable doubt in the Veteran's favor allows the Board to conclude that the award of service connection for depression may be considered as arising from aggravation by the broader service-connected back disability, not strictly limited to the neurogenic bladder and bowel disability components.

The Board notes that the AOJ was unable to identify any aggravation of the service-connected psychiatric disorder during or around the period for which the AOJ established service connection for depression on the basis of aggravation.  It stands to reason that the pertinent aggravation of the depression by service-connected pathology must have occurred prior to September 2003.  The Board further finds that the evidence of record, although voluminous, does not allow the Board to clearly identify a particular time when the Veteran's service-connected psychiatric disorder first became aggravated by the service-connected back pathology.  This difficulty is partly reflected in the AOJ being unable to find any aggravation in the severity of the service-connected psychiatric disorder during the period for which the AOJ established service connection for depression on the basis of aggravation.  The evidence of record, together with (1) the 60 percent rating assigned for the back disability from June 1987 and (2) the TDIU rating based upon the back disability since June 1996 lead the Board to find that the substantial symptomatology and impairment aggravating the severity of the depression is reasonably shown to have been present since the date of receipt of claim in June 1991.  The Board finds no later date upon which such aggravation of the service-connected psychiatric disorder by the back disability is otherwise persuasively shown to have begun.

As evidence also reasonably indicates that the service-connected psychiatric disorder existed at the time of the June 1992 claim (a December 1985 VA examination report shows an Axis I diagnosis of chronic generalized anxiety disorder), the Board concludes that the basic elements for establishing entitlement to service connection for depression are reasonably shown to have existed when the Veteran filed the claim on June 14, 1991.  Accordingly, an effective date of June 14, 1991 is warranted.

As noted above, the Veteran's prior claim for service connection for an acquired psychiatric disorder was adjudicated and denied in a March 1989 Board decision; that decision was a final decision and no claim prior to that date remained pending following the Board denial.  Because the Veteran is not otherwise shown to have filed a formal or informal application for service connection for an acquired psychiatric disorder prior to June 14, 1991, VA is precluded from granting an effective date for the award of service connection for depression prior to that date.

In sum, it is reasonably shown that the proper effective date for the grant of service connection for depression in this case is June 14, 1991, which is the date VA received the Veteran's claim leading to the award of service connection.  


ORDER

An earlier effective date of June 14, 1991 is granted for the award of service connection for depression,.


REMAND

The Veteran seeks a higher initial rating for his service connected depression.  In light of the Board's decision above awarding him an earlier effective date of June 14, 1991 for the grant of service connection for depression, the AOJ must first implement the award, assigning in the first instance the initial rating for the additional period of time under consideration.  Notably, both the former and revised versions of the psychiatric disability rating criteria (in effect prior to and from November 7, 1996) are for consideration.
Additionally, the Veteran has submitted a June 2013 private psychiatric evaluation with indications of identified symptomatology and an accompanying psychiatric opinion stating (read through certified translation from Spanish to English accomplished at VA): "he has presented severe depression that has severely limited his ability to perform any type of work and that he merits a 100% disability."  Considering that this evidence arguably asserts that a greater level of severity of psychiatric disability has manifested since the time of the Veteran's most recent VA psychiatric examination for compensation purposes in March 2010, and considering that the most recent VA psychiatric examination for compensation purposes was conducted approximately 4-and-a-half years ago, a new VA psychiatric examination for rating purposes appears to be warranted and would be helpful to facilitate fully informed appellate review.

Accordingly, the case is REMANDED for the following:

1.  For the purpose of ensuring maximum clarity for the Veteran in this case, the AOJ should send the Veteran a VCAA notice letter notifying him of what is necessary to substantiate a claim for a higher initial rating for service-connected depression.  He should have opportunity to respond.

2.  After the record is determined to be complete, the AOJ should also arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the current severity of his service-connected psychiatric disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  [The examiner should also have available for review a copy of both the former and revised versions of the psychiatric disability rating criteria (in effect prior to and following November 7, 1996) as appropriate.]  The findings reported should include notation of the presence or absence of each symptom listed in the criteria for rating mental disorders (as well as any symptoms noted, but not listed).  The examiner should also comment on the nature and extent of the social and occupational impairment that results from the symptoms found.

3.  After the AOJ has issued a new rating decision implementing the award of an earlier effective date of June 14, 1991 for the grant of service connection for depression with assignment of the initial rating for that period, and after all necessary development is complete, the AOJ must readjudicate the increased rating claim remaining on appeal.  Both the former and revised versions of the psychiatric rating criteria (in effect prior to and from November 7, 1996) as appropriate.  If any portion of the appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


